Citation Nr: 0513073	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-19 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than August 1, 2000, 
for the award of a total disability rating for compensation 
based upon individual unemployability (TDIU) due to service-
connected disability.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to August 1942, and from October 1942 to May 
1943.  He had Recognized Guerilla Service from October 1944 
to June 1946.  He also had prisoner of war (POW) status from 
April 1942 to August 1942.      

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted TDIU due to a 
service-connected disability, effective August 1, 2000.  

The Board remanded this case in March 2004 finding that the 
issue of an effective date for TDIU was inextricably 
intertwined with other service connection and earlier 
effective date issues.  The RO subsequently adjudicated the 
inextricably intertwined issues.  Therefore this case is 
properly before the Board.  

By rating decisions in August 2004 and January 2005, the RO 
addressed various service connection and earlier effective 
date claims, as well as an increased rating claim.  The 
veteran was notified of his right to file appeals within one 
year from the dates of these notices.  As part of the January 
2005 rating decision, the RO denied service connection for a 
left hip injury.  The Board notes, however, that the veteran 
has POW status from April 1942 to August 1942 and that a 
September 2004 VA orthopedic and x-ray examination report 
shows post-traumatic arthritis in the left hip.  Post-
traumatic osteoarthritis is one of the presumptive 
disabilities granted to former POW's if (1) the veteran is 
detained for not less than 30 days, and (2) the disease 
manifests to a compensable degree at any time after 
discharge, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(c).  The RO, however, denied the 
service connection claim for a left hip disability, with no 
analysis of the presumptive disabilities under 38 C.F.R. 
§ 3.309(c).  Therefore, the Board refers this issue to the 
RO.




FINDINGS OF FACT

1.  The veteran did not file a claim for TDIU prior to August 
1, 2000.

2.  The evidence of record does not demonstrate that TDIU was 
factually ascertainable prior to August 1, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 2000, 
for TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In an August 2002 rating decision, the RO granted TDIU, 
effective August 1, 2000.  In his notice of disagreement to 
the August 2002 rating decision, the veteran then raised the 
issue of entitlement to an earlier effective date.  
Therefore, the issue is what are the notice requirements of 
VA pertaining to the veteran's earlier effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 
(2003).  

Regardless, the Board finds that the RO, in the April 2003 
statement of the case (SOC), supplemental statements of the 
case (SSOC's) dated in June 2003 and January 2005, and two 
VCAA letters dated in August 2003 and May 2004 advised the 
veteran of the responsibilities of VA and the claimant in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility either to send medical 
treatment records from the veteran's private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran also was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Furthermore, 
the actual text of the laws and regulations used to assign 
effective dates for increased ratings were provided in the 
SOC and SSOC's.  Therefore, the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Earlier effective date for TDIU

In his October 2002 notice of disagreement, the veteran 
stated that the effective date for his TDIU grant should be 
1993, since that was the date that liberalizing POW 
legislation became effective.  He also indicated that he 
totally stopped working in 1990 due to his service-connected 
heart condition and peripheral neuropathy acquired during his 
POW time.  On his VA Form 9, he stated that the effective 
date specifically should be July 12, 1994, the date of the 
promulgation of the liberalizing law for former POW veterans 
suffering from ischemic heart disease.  He indicated that 
medical evidence of record shows that that he was suffering 
from ischemic heart disease since 1946, before the 
declaration of the liberalizing law.  In sum, the veteran 
contends that the effective date for TDIU should be earlier 
than the August 1, 2000 date assigned by the RO.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). A TDIU rating 
claim, qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

As for TDIU, according to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  

The service-connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).  If a rating 
board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which 
the schedular evaluations are inadequate to compensate for 
the average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b).  The 
governing norm in such exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In an August 2002 rating decision, the RO granted TDIU, 
effective August 1, 2000.  In the decision, the RO indicated 
that the veteran's service-connected ischemic heart disease 
rated as 60 percent disabling, along with his educational and 
employment background renders him a poor candidate for any 
kind of job doing manual labor.  The RO further noted that a 
clerical occupation would not be feasible since the veteran 
only reached his fourth year of high school.  The RO assigned 
August 1, 2000 as the effective date based upon receipt of 
claim for service connection for ischemic heart disease and 
the date his service-connected condition met the basic 
schedular criteria.  

As noted above, the effective date for TDIU will be either 
the date of receipt of the claim for TDIU, or within one year 
prior to the date the claim was received if it was factually 
ascertainable that he was entitled to TDIU within that time 
frame.

The record does not show that the veteran submitted any 
formal application or statement of intent to file a claim for 
TDIU prior to August 1, 2000.  Thus, the Board finds that the 
veteran did not file a formal or informal claim for TDIU 
prior to August 1, 2000.  38 C.F.R. §§ 3.155, 3.157.  

In addition, the evidence does not establish that TDIU was 
factually ascertainable within the one-year period prior to 
receipt of the claim on August 1, 2000.  Prior to the August 
1, 2000 claim, the veteran was service-connected for multiple 
disabilities, resulting in a combined rating of 10 percent, 
which is below the minimum percentage requirements for TDIU.  
38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).  Moreover, there 
was no competent medical evidence within one year of August 
1, 2000 demonstrating that he was unable to find suitable 
gainful employment due to his service-connected disabilities.  
38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).  Although the 
veteran asserted that he had been unable to work since 1990 
due to his service-connected ischemic heart disease, he did 
not submit evidence to support this contention.  Furthermore, 
the basis for granting service connection for ischemic heart 
disease and assigning a 60 percent disability rating, and 
ultimately the TDIU claim, were the findings of an October 
2000 VA examination report and an October 2000 POW Medical 
History form, showing a current arteriosclerotic heart 
disease diagnosis and the veteran's reports of swelling of 
the legs and feet in service, respectively.  These records 
were not ascertainable before the August 1, 2000 claim.  

The veteran contends that he is entitled to an effective date 
for TDIU corresponding to the date of July 1994 liberalizing 
POW legislation for ischemic heart disease, in that he is a 
former POW and suffered from beriberi heart disease in 
service.  

Several Public Laws to which the veteran's claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
prisoner of war. See, e.g., Former POW Benefits Act of 1981, 
Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 (1988).  For 
instance, if a veteran is a former POW and was detained or 
interned for not less than 30 days, and beriberi (including 
beriberi heart disease) becomes manifest to a degree of at 
least 10 percent any time after such service, the disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of it during service. 38 U.S.C.A. 
§ 1112(b)(2).  

In July 1994, and retroactive to August 24, 1993, the 
regulations concerning diseases subject to presumptive 
service connection in former POW's were amended by stating 
that the statutory term "beriberi heart disease" includes 
ischemic heart disease in former POW's who had experienced 
localized edema during captivity.  See 59 Fed. Reg. 35464- 
35465 (July 12, 1994).  Prior to August 24, 1993, the term 
"beriberi heart disease" did not include ischemic heart 
disease.  See 38 C.F.R. § 3.309(c) (1994).  

The record shows that the veteran had POW status from April 
1942 to August 1942.  An extract of Form 23 dated in January 
1946 shows the veteran was treated for beriberi from April 
1942 to May 1943.  Also, as noted on the October 2000 VA POW 
Medical History form, the veteran stated that he experienced 
swelling of the legs and feet while he was in captivity.  

Based on these facts, the July 1994 amendment to 38 C.F.R. 
§ 3.309(c) does entitle the veteran to presumptive service 
connection for ischemic heart disease, which the RO granted 
in a February 2002 rating decision as 60 percent disabling 
effective August 1, 2000.  However, the July 1994 amendment 
does not change the date that TDIU became effective.  

VA regulations provide that when compensation is awarded 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  When compensation is awarded pursuant 
to a liberalizing law, which became effective on or after the 
date of its enactment or issuance, in order for a claimant to 
be eligible for a retroactive payment under the provisions of 
this paragraph, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law, and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  See 
38 C.F.R. § 3.114 (a).  

In this case, as discussed above, the facts show that the 
veteran was not entitled to TDIU prior to August 1, 2000.  
Similarly, retroactive payment under 38 C.F.R. § 3.114(a) is 
not applicable, as there was no medical evidence that the 
veteran met all the eligibility criteria for the liberalizing 
amendment to 38 C.F.R. § 3.309(c) prior to the August 1, 2000 
claim.

For this and the reasons noted above, the Board finds that an 
effective date for TDIU earlier than August 1, 2000, is not 
warranted in this case.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).


ORDER

Entitlement to an effective date earlier than August 1, 2000, 
for the award of TDIU is denied.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


